

117 HR 5469 IH: Furthering Opioid Services, Training, and Education Resources Act
U.S. House of Representatives
2021-09-30
text/xml
EN
Pursuant to Title 17 Section 105 of the United States Code, this file is not subject to copyright protection and is in the public domain.



I117th CONGRESS1st SessionH. R. 5469IN THE HOUSE OF REPRESENTATIVESSeptember 30, 2021Ms. Strickland (for herself, Mr. Fitzpatrick, Ms. Wild, Mr. McKinley, Mr. Kilmer, Mr. Thompson of California, Mr. Young, Ms. Kuster, Ms. Clarke of New York, Mr. Trone, and Ms. Sewell) introduced the following bill; which was referred to the Committee on Energy and CommerceA BILLTo amend the 21st Century Cures Act to support State and local agencies with responsibility for children services in their response to the opioid abuse crisis, and for other purposes.1.Short titleThis Act may be cited as the Furthering Opioid Services, Training, and Education Resources Act or the FOSTER Act.2.Opioid grants to support caregivers, kinship care families, and kinship caregivers(a)Opioid grantsSection 1003(b)(2) of the 21st Century Cures Act (42 U.S.C. 290ee–3 note) is amended—(1)by redesignating subparagraph (E) as subparagraph (F); and(2)by inserting after subparagraph (D) the following:(E)Supporting opioid abuse prevention and treatment services within a State provided by State and local agencies for children and caregivers, kinship care families, and kinship caregivers through—(i)workforce recruitment and training;(ii)health care services (including such services described in subparagraph (D)); and(iii)foster and adoptive parent recruitment and training..(b)DefinitionsSection 1003 of the 21st Century Cures Act (42 U.S.C. 290ee–3 note) is amended—(1)by redesignating subsections (h), (i), and (j) as subsections (i), (j), and (k), respectively; and(2)by inserting after subsection (g) the following: (h)DefinitionsIn this section:(1)The term kinship care family means a family with a kinship caregiver.(2)The term kinship caregiver means a relative of a child by blood, marriage, or adoption, who—(A)lives with the child;(B)is the primary caregiver of the child because the biological or adoptive parent of the child is unable or unwilling to serve as the primary caregiver of the child; and(C)has a legal relationship to the child or is raising the child informally..(c)Authorization of appropriationsSection 1003(i) of the 21st Century Cures Act (42 U.S.C. 290ee–3 note), as redesignated, is amended by inserting , and $255,000,000 for each of fiscal years 2022 through 2026 after 2021.(d)Set asideSection 1003(j) of the 21st Century Cures Act (42 U.S.C. 290ee–3 note), as redesignated, is amended—(1)by striking , and up to and inserting , up to; and (2)by inserting before the period at the end , and 1 percent of such amount for such fiscal year shall be made available to carry out subsection (b)(2)(E).